Citation Nr: 0328670	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from August 1952 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found no new and material evidence had been submitted with 
which to reopen the veteran's claim for service connection 
for a psychiatric disability.  The veteran responded with a 
timely Notice of Disagreement, and subsequently perfected an 
appeal of this issue.  In February 2002, the veteran 
testified at the RO before a VA hearing officer.  He also 
requested a personal hearing before a member of the Board, 
and such a hearing was scheduled for September 2002.  
However, the day of his scheduled hearing, the veteran 
withdrew, in writing, his hearing request.  Therefore, no 
additional action on this matter is required by the Board.  
See 38 C.F.R. § 20.704 (2003).  

In a May 2003 letter to the Board, the veteran expressed a 
desire to change representatives.  He was sent a July 2003 
letter by the Board informing him that he may represent 
himself, appoint a new veterans' service organization (VSO) 
representative, or obtain an attorney.  He was also asked to 
respond within 30 days regarding his choice, if any.  To 
date, he has not yet responded to the Board regarding the 
issue of representation.  Nevertheless, 38 C.F.R. § 20.607 
(2003) states "an appellant may revoke a representative's 
authority to act on his or her behalf at any time, 
irrespective of whether another representative is 
concurrently designated."  Therefore, although the veteran 
has not contacted the Board regarding his new representation, 
if any, his May 2003 letter is accepted as a valid revocation 
of the authority of his prior representative, Disabled 
American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  In a June 1993 rating decision, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability; he did not file a timely appeal of this decision, 
despite appropriate notification.  

3.  Evidence associated with the claims file since the June 
1993 rating decision bears directly and substantially upon 
the specific matter under consideration; is not cumulative or 
redundant; and is, in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision that denied the veteran 
service connection for a psychiatric disability is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§  20.1103 
(2002).  

2.  New and material evidence to warrant reopening the claim 
of entitlement to service connection for a psychiatric 
disability has been received.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's reopening 
of the veteran's claim, no prejudice results to the veteran 
based on consideration of his appeal at this time.  

The veteran seeks to reopen a claim for service connection 
for a psychiatric disability.  In a June 1993 rating 
decision, the RO denied the veteran service connection for a 
psychiatric disability.  The veteran did not appeal this 
decision following appropriate notification and it became 
final.  The claim may not be reopened except upon the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2003).  

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C.A. § 5108 (West 1991).  38 U.S.C.A. 
§ 7105(c) provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The Federal Circuit has clarified that 
§§ 7105(c) and 5108 function together to prohibit the 
reopening of claims in the absence of new and material 
evidence, where the claims in question have been denied by 
the RO and not appealed to the Board.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  New and material 
evidence is defined by regulations as follows:  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits 
of the claim.  

38 C.F.R. § 3.156(a) (2003).  

By amendments to 38 C.F.R. § 3.156(a) made in August 2001, 
the definition of "new and material" evidence was changed; 
however, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  66 Fed. Reg. 45620-30 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  The veteran's application to reopen was filed 
prior to that date.  In Hodge v. West, it was noted that such 
evidence could be construed as that which would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the claim.  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

Evidence proffered by a claimant to reopen a claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the claim.  See Spalding v. Brown, 10 Vet. App. 6, 10 (1997); 
Justus v. Principi, 3 Vet. App. 510, 512 (1992).

Considering the evidence of record in light of the above 
criteria, the Board finds that evidence submitted by the 
veteran since June 1993 is new and material, and therefore 
his previously denied claim for service connection for a 
psychiatric disability must be reopened and reconsidered on 
the merits.  

In its June 1993 rating decision, the RO denied the veteran 
service connection for a psychiatric disability, having found 
no evidence in the veteran's service medical records of a 
diagnosis of or treatment for a psychiatric disability.  His 
first diagnosis of a psychiatric disability dated from 1982, 
many years after service separation.  Therefore, service 
connection for a psychiatric disability was denied.  

Subsequent to the June 1993 decision, the veteran submitted 
additional evidence in support of his claim.  In a written 
statement received in September 2000, D.S., P.A.-C/M.A., 
confirmed that the veteran was being treated for a 
psychiatric disability at a VA Psychiatry Clinic.  His 
diagnoses included poly-substance dependence and anxiety 
disorder.  D.S. further stated that "[the veteran] sees his 
problems as stemming from an undesirable discharge from the 
service and his subsequent inability to obtain gainful 
employment as a young man."  Although the veteran's 
discharge was changed to honorable 17 years after service 
separation, "[he] feels the damage was irreparable by that 
point."  The veteran's undesirable discharge likely "was a 
significant factor in the sad direction his life has 
followed."  

Because this medical opinion statement was not of record at 
the time of the 1993 denial, and is not cumulative or 
redundant of evidence already submitted, it is new.  In 
addition, because this medical statement provides evidence of 
a possible nexus between the veteran's service, and his 
current psychiatric disability, it is material.  By providing 
evidence of a possible nexus between military service and the 
veteran's psychiatric disability, this report explicitly 
addresses the basis of the prior 1993 RO denial, and must be 
considered in order to fairly decide the merits of the claim.  
While this evidence may not be conclusive in and of itself, 
potentially new and material evidence need not be sufficient 
to convince the VA to reverse a prior decision; it need only 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge at 1363.  For these reasons, this evidence is new and 
material, and the veteran's application to reopen his claim 
for service connection for a psychiatric disability is 
granted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability is 
reopened.  


REMAND

The veteran's claim for service connection for a psychiatric 
disability, having been reopened, must now be considered on 
the merits.  According to the medical evidence of record, the 
veteran does in fact have a current psychiatric disability 
which may be related to his military service.  However, to 
date, a medical opinion based on review of the record has not 
yet been obtained by the VA to determine if such a 
psychiatric disability is in fact related to the veteran's 
military service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Therefore, a remand of this issue to the RO is required.  

In light of the above, this appeal is remanded for the 
following additional development:  

1.  The claims file should be forwarded 
to a VA psychiatrist or other appropriate 
medical expert for review.  The examiner 
should review the claims file prior to 
rendering his/her medical opinion.  
Specifically, the examiner should note 
the veteran's psychiatric treatment 
records (marked with yellow 'post-it' 
notes labeled "psychiatric treatment") 
and the September 2002 and September 2000 
medical opinion statements (marked with 
yellow 'post-it' notes labeled "medical 
opinion statements").  The veteran need 
not be personally examined unless such an 
examination is considered necessary by 
the medical expert.  After examining the 
record, the examiner should address the 
following questions:  
a) Does the veteran have any current 
psychiatric disabilities?  
b) For any psychiatric disability 
identified above, is it likely, as likely 
as not, or unlikely that such a 
disability was incurred in active 
military service or caused by some 
incident of service?  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)
The medical basis for all opinions 
expressed should be provided.  

2.  After the forgoing development has 
been completed to the extent possible, as 
well as any other development deemed 
necessary by the RO after review of the 
record, the RO should review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent..  See 
also 38 C.F.R. § 3.159 (2002).

3.  Thereafter, the RO should again 
consider the veteran's claim for service 
connection for a psychiatric disability 
in light of the additional evidence added 
to the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 




	(CONTINUED ON NEXT PAGE)

4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



